Case 1:21-cv-03405-LTS Document 2 Filed 04/16/21 Page 1 of 19

ee
<<

—™

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

' ' Ir,
1A: 55
CIVIL RIGHTS COMPLAINT

 

Plaintiff, 42 U.S.C. § 1983
[Insert full name of plaintiff/prisoner] |
JURY DEMAND

YES ~ NO

Arcthon 4 J. Alan i fe 3 0
SJohn.Woed Coop af Pragraens)

Defendant(s}.

 

(Insert full name(s) of defendant(s}. {f you need additional
space, please write “see attached” and insert a separate
page with the full names of the additional defendants. The
names listed above must be icentical to those listed in Part |]

I. Parties: (In item A .elow, place your name in the first blank and provide your present
address and telephone number. Do the same for additional plaintiffs, if any.)

epnane num
A. Name of plaintitt “ogeah, “J. Geatile Te. HotA0a 55 _

If you are incarcerated, provide the name of the facility and address:

 

_Beacon._, WY \2.50¢
Pnisoner HD Muna: i O | A, Oa §s5
1

 
Case 1:21-cv-03405-LTS Document 2 Filed 04/16/21 Page 2 of 19

If you are not incarcerated, provide your current address:

 

Facole Axpcil a1) Qoal.

 

Telephone Number: My wr Fe Tameka. Felton Gentile x om
Pareling a her, Phone. Number rseCS| i) oY} aA- Oo 663

B. List all defendants. You must provide the full names of each defendant and the

addresses at which each defendant may be served. The defendants listed here must match the
defendants named in the caption on page 1.

Defendant No. 14

Defendant No. 2

Defendant No. 3

Full Name -

ci Co ‘SS
Job Title

/Aao Washington Ave-
Albany _, N Yi “(aaa b- 050

Address

_Ed Ward Burnett _

Full Name

_ Supe sintendent
Job Title ,

A) Matteawan Rood, PO Box 1a 45
Beacon >t Y; 12. 5o%8

Address

“ohn \wood

Full Name

 

“pep of Proarams
Job Title J

Fish Kil Correctional Foeility nn

2

 

 
He

Case 1:21-cv-03405-LTS Document 2 Filed 04/16/21 Page 3 of 19

atl Mateauan Road, Po Box ays
Beacon, WY /a508

Address

Defendant No. 4
Full Name

Job Title p— 5

QR. sna tteanan heed POROX 1245

Beacon, NA. La503-
Address.

Defendant No.5 =a Keown i Eu S2

Full Name

S.0.P. Group Co (

Job sP. Group Co

 

 

 

Address

Statement of Claim:

(State briefly and concisely, the facts of your case. Include the date(s) of the event(s) alleged as
well as the location where the events occurred. Include the names of each defendant and state
how each person named was involved in the event you are claiming violated your rights. You
need not give any legal arguments or cite to cases or statutes. If you intend to allege a number
of related claims, number and set forth each claim in a separate paragraph. You may use:
additional 8 % by 11 sheets of paper as necessary.)

Where did the events giving rise to your claim(s) occur? At ¢ i skid Cerréc ticna {
Focal FY.

 

When did the events happen? (include approximate time and “ 2 infacen ed the
administer ation here ot Fis bi Vid “tamatte. G-riawoned
Submitted. on November 2, AOS,

3
Case 1:21-cv-03405-LTS Document 2 Filed 04/16/21 Page 4 of 19

~r have sn gre detail Exelained how these progcams
Violate “7 religion. Suey ZL ase Nov see Grieace,
Please Re Ce te the od Setesl ec Gr ieuenes Loc more Fag

Facts: (what happened?} . nd haste. dene
ce Allah comm Meson tell (o-1205

lac “Sunni ee “sywr'arte” vine is avn Akbor” ’

A arktners with A\\a Shy a evher words
iuarshipring Qn ON oc onphing obhec than Alles.
Confessicy of agi oh O te Fecbiddenl
“the ReaQiner Muha (Sia. a refacred to Aove
ceal your, Eaults and stns (ds pdt speck’
6& Yhem) and A\la and. Wied
u rem On the. | Or
ode Ye Sts aware of phis bese wears. Yer Zve hon
Crrievances i bette explain /

Penna wielle. my veligiorn Es ac coe ie
released Axpc il Aq}, 20a), _ Re ake

           
  
 

  
 

 

 

Or ut Xe File Ty clan ML Can Conueig
my se Verbally Cee bette Wan I write,
iA. Injuries. If yo. are claiming injuries as a result of the events you are complaining

about, describe your injuries and state what medical treatment you required. Was medical
treatment yh

Thy (adres aQrt. bere words, a sob

as wt ain Corced ~ seed (a
Nan hes ain a Cy AK Oe

eng Aight nares Z amg —

G biddea zs aoe a
<\ eh oe Mouhamm SpaArWiSe

 

 

 

 

 

 

 
Case 1:21-cv-03405-LTS Document 2 Filed 04/16/21 Page 5 of 19

As 5 tated by Ny Gei Gy Ose-. suh4mit ef
MM w-1, Grievance #FCE-S8B53 7-18. .

oo OEE Ahad informed Yris oCFice Cbi0.e.8.).
. Vet in re Teliqion oF Lslam. there is No :
"Con Fession eee Ve Sex offender Ppreacam od
1g even more of a Violation oF my religion 1
Qecouse. it is SF pealiiag about ser, A tmoslim
only Speaks of’ sek coi ld, his o¢ her Speorsk y |
Cothe- bo Son y mother fo dovahk- Foner
MW Pro Pet Muhammad Ca.awis) Oqain said
Wrgrect Conceal Your Eavits /sins Cd nef speak ;
OF rem) cund AS\\&h well Face we You
on Ye doy OF Saud gema7t 4
i a Were at Gis hkl Coccechiong/ Facility Counsehe—~
— DAs. Fuse. tohen giving her class'asked me ‘what
are your teigges! When 2. asked “what are Fr iggers’? She
said  Whal- Gers You aroused me replied “Mg Keliqian
- Cacbids Ine Lrom answering Yhat? r+ Upserset her
a qceat deal. Then ns, Fuse lugs, reading Crom |
Some sex of Feade- material’ ca booklet. When —
she came. 40 oO pect where it stated” Serva |
| Deviate behavior (So sickness? me asked
TAs. Fuse “what 1's considered J eviate® “

Q-0@-a
Case 1:21-cv-03405-LTS Document 2 Filed 04/16/21 Page 6 of 19

 

 

 

Vhs, Fuse. replied ‘ ' homo sexvals, - So ncinty
considecs homasexvals deviates!” ‘When
ZX saidi "Ws. Pose homo sexsak cant |
be con sidered daviale ! | She said ” Society
_ Consides hom deviate , ont ALA SR with ma!
The fast ctatement From Ms fuce was
said. LN a encaged A 4gressive fone, _
As tf she as personel reqso)s

pb dis ly te. homosexuals, Being Ts, Fose

 

 

 

has attacker me for bringing, up my
islemic Coith . L Find. Sb Necy isting sul
thal Sepera ti og ehurch! and! Stofe” Gn ia
Applies to om COW But when. sal’
Aa NeS. exact Ue cds dp Let she. acted —
Very Aqacessive Poware! me. B. ache _
sad yo ~ hen ouc Current esideat

a

 
 

   

 

 

oe ee

Joe Si den Nas appointed a pransqenSerwonan a
to his cabinet, hat proves Hat fhe
Ls GBT: Community, are “not Cleomel
Se viates by society bv a by. Yo _ |
Gls. Fuse: mA only Temembe- her shooting Wf
1 argue wilh, hey aly) a lndicet’ comme

Zl bo

e nas Corende. iA whe Cav prevent

 

3 On pace ler ZL will “ cubmit OA

 

. psloyyph OL abskl Ms. Fuse be ofCered one. as we i. A

306-3 Reepeob Fao J Ab

 
Case 1:21-cv-03405-LTS Document 2 Filed 04/16/21 Page 7 of 19

 

 

Addendum
. Xn reqaurd As the exhausting of administrative

 

remedies. x heave. ZL bee A\eh. yond. tAr ‘S Monvabt bo

 

Couct fo See fbr Ly duces ion of the New

 

York’ store Department oF Corrections, VU sed +o

 

 

circumvent the Ane vonce_ process Nore deplorable. J
clearly | \s Yaiec ‘akention of overding toue |

 

Judicial invecvenryion, Which would protect me

 

Crom this ongoing Violation: of ' my Is larnic. Caith:

 

On Norember 2, A. xz submitted my acvevance or)

 

Yhese viclations o€ Yhe United Stokes Gnsifution ;

 

Unedec Grievance Aumber He ECE -339537-\%. Ay |

 

Gr rieyance Sot idle 10 BO: Cis: Headgua.tecs

 

Over. we YRACS cei fe reply Unit ater

 

 

a am held by AascAT Senjor Counselor Ven byKen :
Lin late 2014 X was heing aiven ‘executive |

 

| Clemeney™ Os, VanbyKen™ Said she had gotten

 

an E-MALL Crom Nirectae Will; liem Fitzeatrick

 

Oe The Executive Clemency Bureau ,ob Ahad.

 

i, recived oO number oF letters Crem Diceche

 

 

Fitzpatrick. Stocking. that x had been. cleared.

DY uN the BD} recto for exKecttivye clemency,

 

 

 

Lastly Laan token by Js. VanbdyKen to
Building. 13 and she had Com pleted On

 

 

 

Darole packer , When ya asked ‘Aer Aow

 

\ona be€ore Z was to be released she

 

rept ed iz do ast Know , bot A\bany demands

 

CAV Racole. add cess by his Friday

 

 

 

Leo Ge 2

 
ye Case 1:21-cv-03405-LTS Document 2 Filed 04/16/21 Page 8 of 19

 

 

had submitted two addresses, Ph / US &

 

 

Netter 0€ employment trem Thomas Arvanitidis

 

 

LOW Master €lectrician : lhy Fathe- Voseph J, Gent le |

   

 

SR ES@ Cab N43 3 Bern 92> - 2019 Aaa / hast passed ona nd.
uth ay mother sti] l livin Ff in Aard ship. Fee they

 

d

 

: / / :
Jak ha Pps 4 INGE ied CIE nm (ONAN BALL Meran/£ ce

that this execorive Clemency

_ preke dawn arcyine > AM “
: Jost missed. My LG ner e foc 0, Cather, Ushen

 

  
  

 

 

x spoke ‘x another oR.c. Bell ‘he said Za. sfovl/
de celeased yn a matter of Se s, Pageuiny Bis(S

 

 

 

| late. A011 with nO appea | CNAING OF. AT WS Ceviguantes —

 

 

then Z_reciee a leer asking Axe_te give Albany,

(Gievance Headguales) b.iO.c.S. 40. aive them more time

 

 

 

to decide On My Ac levance al} pouch it had Aeacly i

 

. . fd « Pd
fo feats, “L Ls cote bhacdkk " Because Dicectorkitepatek

 

 

(OG ExewhiveClemenyy has ordered a p e Parole packef~

 

 

be lone. Zam being celeased " Cade on Shar ie oF
roy release x nad Us hdeewa. sed grievance +2 AN

 

  

 

| SHll_ in prison, hove new beon paroled. Ais clear Wy
qT ws decwed So Z would with draw ry OQ cieuance AL

 

oF Vrese Facts can be. con Ficmed by DidsrciS «Nid.

 

 

Car pute4 EMALLS. RespectQil y = nope Pris Yorable _
iceuclt nok held me to Yat Willard cou betng it Was mode

 

as r= an Og reement- Drak 7. would pot be Here still

 

 

exposed No Vis Vrelation oF ry belie,

 

R-06-3

 

 

 

 

 
Case 1:21-cv-03405-LTS Document 2 Filed 04/16/21 Page 9 of 19

 

| a TE nck Fe DOC.S, trickery my exhausting

 

OF odministeative remedies hove Leos med The

 

Sex ofCend/e-— Counseh—" ‘Me. Fuse! ‘has ohused

 

 

cand mistreste/me and my belic€e, Yn Ls lem

 

pnany times. Z ance slipped and said sn acitbire
“on shad\\eh" which INLGAS TN eng lish Gos willing” v.

 

ns, Fuse Cais ed her Veic2 saying “Ut J; Lbers ly

 

has No place mM here. je Yet Cn Eetend ushe As wan

 

Ve Same class Sat d "Goad ailing” in english)

 

Ns. Fose smiled and soud Acthine The

 

 

 

_Ofe (ns tance. ushers. she. eg “pulled. Aec. pine
ty have. Sccucthy shofF pvt mein + WS wher

 

she Was ceading From_a peek on Ne peepee when

 

 

oF set e€ fender Ms. Fuse beqon Ae vend |

 

 

, Can lo e-
Cured when another Orson. inthe. class aske/ _

 

 

(Ns. ose “what is considered Weviates” hs. Fuse

 

said" Seocleby SOUS Ylomosexu als are sick

 

bey beviates™ “I interdedved lpecasa £ mus<

 

i’ acticipate. accacding le ns. Pose FE L do not

 

he ail see Lam reer celeased ” “m4 LL said Ms,

 

Fuse Society does ot Sau Womosex vals are

 

Deviates yeu do”’President Ine Biden has a

 

Veansqende-woman | ta his Caloinet Ms. Fuse vent

 

berseck , livid Screaming, ‘donk Yeu ATA Le

 

uid me! ym bea Vhis Ccxcks intervention.

 

TZ wilt happily alee GO polgg mph.

 

 

 

 

 

S20 f.-2

 

Wa Seu G17 _
Case 1:21-cv-03405-LTS Document 2 Filed 04/16/21 Page 10 of 19

 

 

 

ili. Relief: State what ralief you are seeking if you prevail on your complaint

— ae only relic LL, seek is NO

Raa’ York

he alse

Vhis Honorable Covey Please stl
| dy i’

 

 
 
   

 

_ x ~duen \S. Ou ak Sincere Fear oe / oh.

! declare under pene Ity of perjury that on April ¥ j aga \_, | delivered this
(date)

 

AM

at

complaint to prison authoriti2s at to be mailed to the United

{name of prison)
States District Court for the [astern District of New York.

| declare under peng ity of perjury that the foregoing is true ang correct.

  

Dated: 4. g-aoal

_ Fishkill Correctional

Name of Prison Facility or Address if not incarcerated
“~.0o: Box |I245

Address

O7 A027 55

Prisoner |D#

ress, VHPTPROTE -

 
“7, Case 1:24-cv-03405-LTS “Document 2. Filed 04/16/21 Page 11 of 19°

 

SPATE OF NEW YORK - DEPARTMENT OF CORRECTIONS AND COMMUNITY SUPERVISION

_ FISHKILL CORRECTIONAL FACILITY

_ GRIEVANCE RECEIPT NOTIFICATION

 

TO: sf on Ele, i _ OOS ORES
a oo (NAME / BIN #)
v
FROM: Grievance Office

 

DATEFILED:. ._//-4-/£

 

-This is to inform you that the below referenced grievance has been |
received by the Grievance Office and filed on the date notec above.

(GRIEVANCE # 35 S37-/8

BERLE Yfo POAT ACT

 
Case 1:21-cv-03405-LTS Document 2 Filed 04/16/21 Page120f19.

FISHKILL CORRECTIONAL FACILITY
inmate Request Form

NOTE: This request may not be processed unless you have provided all of the information as requested below and
have obtained the Signature of your Housing Unit Officer.

NOTA: Este requisito no sera prosesado a menos que usted no haya provehido toda Ja informacion como ha sido
requirida en la parte de abaic y haber chtanids la firma del oficial de su unidad.,

Name (Nombre) adoseph G Crentile Din#(Numerol) OTAORSS

 

 

 

Unit (Unidad) all -bE- 2S Date (Fecha) Movember 2), 20/3
AM Program foed Sec, PM Program _F< oced S@1G Eve Program:
Programas

 

WHAT SERVICES ARE YOU REQUESTING?
QUE SERVICIOS USTED NECESITA?

{ }. Program Committee (} Chaplain’s Services
Comite de Programa Oficina De Capellan

{} Head Clerk — - ()} Volunteer Services
Cabeza de Oficinistas OO Servicios Voluntarios

() Inmate Accounts () Medical Services
Cuenta De Los Internados Presos Servicios Medicos

() Transitional Services {) Barber Shop
Servicios De Transicion Barberia

() Parole Unit () Service Unit -
Unidad De La Libertad Provisional Unidad De Servicios

{ } Other (Be Specific) .
Oiros (Sea Especifico A IGRC J oF Y

() Mental Health Unit
Unidad De Salud Mental

. a fo :

Please State Problem ie & Sincere and de veut Austen the s@ Programs” >
Por favor especifique su problen :
P a Pp ASIAN ALERT, and S.o0P wiolate ry

 

 

 

 

civil re Drotec by Ae the NYS and Uris. Const) tuition:
C.0's Signature | —~ Date / / L 2] /. iy
(Not Necessary For IGRC Seryes) f 7
To Din #

 

 

in Reply To Your Request Dated

 

 

 

 

 

 

Name of Responder Title Date
Case 1:21-cv-03405-LTS Document 2 Filed 04/16/21 Page 13 of 19.

Te explain how these programs Visbote my civil rights
pretected by both he United Stetes as weil as the Mew Yok
State Constitetions } £ retected 1's Wy Ae lig ion. which
I's ‘Ls lam. - ,

Ten Lslam we Follow the orders Given fs US by Aah
C Gob), tn is speech (i4 is Weeds), the Holy and Meble
Que'an ) and the Sunnah (words, orders, actions, lessons
ech) oF the Feephet- VPivhemmed Con.pioihy i

A\lah states in the Holy Quran “obey Me and MY
Messenger’ sn sevecra] Ayat (verses) oF Our Quran,
arn ordec given he all AAvsh'ms by GO ; :

Tn the Sunnah of the Prephet Muhammad (maa
there fs @& welf Knewn autheake Hadi, Cra this case ecdes 7 2
~ stole ment ) Firem the Fraphet Mebammad rn which fre erders
“7 C onceal Cdenot do publicly) aor speak of) your Favlts
and Ailah (Gop) will Conceal CK rqive) your
Facts on the day oF Judgment” Hence ne musiim
Shovid need te s/t in either a& one on one or raup
5 peaks n ef “sins” they comm ted, For they adhvetise and
propagke these actions pot only in thier own Heads cant oni ads :
lbuk the Heasts and minds of others, tits Worst of ott
being helJS aecounteab le. by Gob on the day ef Jeu /qment ,
for SINS Groh CA\Eh) would Aave Forgiven them ’

a-of-

 

 
~ Case 1:21-cv-03405-LTS Document 2 Filed 04/16/21 Page 14 of 19

On page ene oF this rievance = Listed said — oe
wo “Preqrams that related! ct WV Ke lig i on. (Zsiem) fone ee |

pM fie. ‘ _

nee wee Please allow me do adress each of these in
relation . fe me personally 1 Ln. re gourds he AGS: AGT) La
hove never hod co Sera’ Drug reloked Case’ por |
any Biwi” Charge. Never tn all my time /n pristerry :
—Cicst week of senvory 2007) have Z had a *bicty urine
Cpesitive Fer an drug vse) yer: mary people whe Complele
said “AiScAiT" dest pes itive foo drugs aeker onpleting
Phe NST program: Lo cent veneee times woeteaneceeuinedhes oye cueeeee veeeenes we
Secend ly ARaTyt am fanoeenk oF corretk

| Conviction , beth Phe. s econd cirecivt Conder Gentile wi Capra
(19 iONG) Leclerat Couct as wel as the UsS » Supreme Covct _ |
under (Gertie ViNewYok /7- 7776 are cor ceatly 4

PE veleing Muy Cast et appeed. Surine the last reaty
twelve. one Aitheeg T have been Hacked aad assault

. OA rnoc€. Phan One occasion even once resulting rn twenty.
Five stiches fo pot hegcther my rightear, ZL. A id aetyond
have. net, Ait, struck oc Karwe DPhacmed anyone in png
entice |i, Se sinslairk the ASAT, z will net sit

Somewhere and Listen fo others sins Nor Make wp fies

Canela sin’) Te appease oc person, hut anger all Mrgh yo ]
. Gob (A\ah) the. A\\- Heer ing, saventing ste riES oF ;

VMielenea . Zoe nk iu

 

 
Case 1:21-cv-03405-LTS Document 2 Filed 04/16/21 Page 15 o0f19

En iclese y thank AI lal, (sweep Loam not __ !
Ques by of raprag. MT. enwie j atl tAaAtid
was. brent. nf E retedions 1a th her when ZX Coad .
. _out She was un Faith Gl, She needs s-o0iP, co
co OLR cecardings mack. by NutCi dept af CoRR:
shore, IN, Coke HIER said 47e a (she) tell the frat .
6 thoi ded not rape Ax) Z Cshe\ well ge fo dal”
afler adecade * Cipaily wen an Ae 78
_ Gor nese calls. which pros Lan frnocett: —
cee A.qain por eny. Pe Ss lean ws ‘Can Fession of _Séas

. se Det pecmi thed pandas BA OMECEGA LNe.. .

bey Thank yous. a

 

 

Religion 1s_ protec
Ley Keol ution ON L, at these Progroms be remaved . fre yew
eT ve éf ai
- MNEs as “needed ©R required progcans (in onder te Se
uimake., ry. Conditfenal release, should the Courts nef |
. make th eT decisic Mypor e. need oppeal thier clecision: |
Treeely | csapln Mate,
ac? ANDREW Fi Plsse,Esqy Pre-S€ - ae “ we re :
: , o ot Ss eat
«J G3- 07 Depot Read, sue gos [14 Preepes ”' ©

Flochi nay WY /3S5G- Jos b 1 thee 4 TEAS SO |

 

ee

 Hareld W. Ferguson IC ESY
New york Ny 10° -

moa LA wm ny OF i
Case 1:21-cv-03405-LTS Document 2 Filed 04/16/21 Page 16 of 19
» FORM 24396 IRBV. 8/08) INMATE GRIEVANCE COMPLAINT

 

Grievance No,

 

 

CORRECTIONAL FACILITY

FuishKilf
, Date April 1202

Name —Jeseph Crenti le Dept.No. OTAOASS Housing Unit_Sol- h- B= bed 1a
. Program Greve Counsebe— AM

{Please Print or Type - This form must be filed within 27
Description of Problem: (Please make as brief as possible)

 

calendar days of Grievance incident) *

TArs Cs an extension he
Grievance number (Eck - “38 537-18) which Al could _
Any fogcdm tuherce. Cw. AY S bin Must
"Con Fes<" ws a dao" past Of present
mee z be Ke , bet nok Limited Ye I rw qs) Ale hel oc |
sex are. a. violation al Yo zs | lande Fat. B Berne
Al hang ioe 4S, is Acuare. troy ace, ipa ity eag Ce. liquea Zam.

arievane ft fing edad, ny 7, fF f 7
Signature ene of LE HALL

Grievance Clerk

Advisor Requested [~] ves [7] no Who:

Action requested by inmate: Theat =p Z=m mm ediately Y.. he cEemove,/ Crem
dj S01 p, ( Grovp Counseling - Rm as 5, Reg ayrd less in

Nis Fee 1923, ZL_uawitl “continue Lia ht-IG,> Vialahan
oF My civil mghts, ad 7

This Grievanée has been intor Hy resolved as fellows:

 

 

  

 

 

Date:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

This informal Resolution Is accepted: .
{To ba completed only tf rasotved prior to hearing)

Grievant
Signature

 

 

 

f _.. Date:

A ee a eg

‘i unresolved, you are antitled ta a hearing by the Inmate Grievence Resolution. Committee WGRC}
“An exception to the time Hmit may bs requested under Directive #4045, section 7074

é

i. Bg},

J ok %

 
Case 1:21-cv-03405-LTS Document 2 Filed 04/16/21 Page 17 of 19
FORM 2131E (REVERSE) (REV. 6/06)

Response of IGRC: FCF-38537-18 . 11-20-18

Grievance denied. Per ADSP grievant has been appropriately assessed as
needing ASAT (based on his intake interview at Downstate) and ART (based on
crime of conviction). Finally, CORC has asserted in CX-15513-09 “that ASAT

_ is based on the nine competencies of recovery, not the twelve steps" and that
"ASAT is not based on any religion".

/ - 1 . of f a } 4
Done b ( < dry Ube
Date Returned to Inmate [ft hort & _ IGRC Members _; cA Sev. PO AL GNA)

 

 

 

— <~ GEL a?
Chairperson Aut LM : CEL : Ge cc.

Gl

Return within 7 calendar days and check appropriate boxes. *

A disagree with IGRC response and wish to [| [ have reviewed deadlocked responses.
appeal to the Superintendent. Pass-Thru to Superintendent
[ | | agree with the iGRC response and wish to [J i apply to the IGP Supervisor for

appeal to the Superintendent. review of dismissal

 

11-23-19

 

Grieva nt

    

Date

 

 

Grievance Clerk's Receipt Date

 

To be completed by Grievance Clerk.

Grievance Appealed to the Superintendent

 

Date

Grievance forwarded to the Superintendent for action

 

Date

*An exception to the time limit may be requested under Directive #4040, section 701.6(g).

 
Case 1:21-cv-03405-LTS Document 2 Filed 04/16/21 Page 18 of 19

First Deputy Superintendent Williams W-aG-1S . -
alfirmance of tre L6RC's denial of grievance FCF %3a537 -18
1S boYn arbitrary , Capriciovs and borders on \m propriety.
\\ Feasonina iS Scat by Ye Tact Yhat Neither Ye “TGR

Oc Qay Deces employer involved in the lavestigation or my 2
rievance has produced 0 Shred oF ovidenee in support |
or Poces’ determinaton | assessment that T need
Sreotment for “substance abuse’ CLi-e- ASAY) |
Add rhonally , Contrary to the Coy use of Semantics by
the GRO and Mo. Williams LY Arievance does not
Complain that ASAT Cor ART o He SOP] is based on
Feligion C see line 4 of Ms Williams decision ab Firming
my of vanes) |
% Stated in my grievance, arbitrarily and Capricious!

forcing me +o participate in ASaY, ART and | o SoP oo

Violates my ewil rights Decavse my religions lbelie® Forbids ©

Me +o conbess sins against the commandments of Alla”

And Vis ‘Rophet Nhammad Cm-psb-u-h.), whieh ao

Partici pant in ASAT, ART andl oe SoP must do +o

Salisty Program regu irMents. :

Thos, my Qrievance Must be gone in its
anhirety, and Yhe assessment noedis) must oe Rx punged

Yeo muy opidance and Counseling records.
 

 
 

     

      
   
  

  

 

 

 

 

 

 
 
  
   
  

 

     

 

   

 

  

 

  

 

 

         
  
 

    

  
     
  

     
    
   

 

      
      

      
     
  
   

        
     

7019 1640 OO00 O4¢€9 ec

  
    
      

 

sy

me

    

     
   
     

      

 
       

       
   
  
 

    

        
    

    
     
       
 
  
  
  

   
    
   

e

 

    

ae

       
  
   
  
    
 

   

    

     
      
  
    

 

 

ue

      

ne
4

Be

e

 

 

oe

  
  
  
    

 
  
  
  

    

 

 

 

     
  

       

 

 

S Z

 

Bae

   

a

mee

 

  
     
     
    

   
  

      
    
 
    

 

     

      

 

    
  

 

       

         

 

  
    
   
   

 

     

         
  

         

     

    
    
  

   
  

  
 
   
      

 

  
    

SS

 
   

 

 

ee

  

 

oe

 

 

i

    
   

Ese

       

:

      
  
 

 

    
   
   
       

     

 

 

    

 

   

 

        
  

       
  
 

      
   

 

 

   

 

 

 

 

   

 

 

 

   

     

   

FOE CR aa
cis Bs Gee
i Ee ee
ARES See Se ess
Lg)
Ee
Al es
ie Ser
Se

               
  

     
      

 

Se
RES OUST E

 

 

 

 

       
  

     

     

a

oe

    
    

   

 

 

       

  

 

 

Tae aees
i ac ie cates

Es Be eal
SSE eee a

 

        
  
      
     
           
        
          

 

      
       

  
 
   

ie
eee
SS
pe

 

A

   

 

 

PEE
LO EEN EE
ee

        
  
  
   
 
  
   
 
  
  
 
  

     
     
  

   

 

 

 

  

 

Diseases
ees a

  

     
 
 
    
   
    

 

     

 
  
  
  

 

      
   
     
   
  

 

ee Bae ee

    

   

 

Belson
ae

       

      
     
    
   
       
  
   
    
   

 

 

 

 

           

 

Bee ae

 

   

LS

  
 
  
 

 

 

  

 

  

       
       

        

   
   

   

   

    
   
  
 
 
    

 

    
     
  
   
         
        

   

 

     
  
   
    
   
 
         
      
      

   
  
    
     

  
    

        
  
  

u

ee

Su

i

 

   
      

       

 
